DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06 July 2021 has been entered. Claim(s) 1, 3, 6-8, and 10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection to the drawings as well as every 35 U.S.C. 112(a)/(b) rejection previously set forth in the Non-Final Office Action mailed 17 August 2021. Interpretation under 35 U.S.C. 112(f) is withdrawn in light of the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20160144142 A1) in view of Fleming (U.S. 20070240712 A1) further in view of Toda (Sensors and Actuators A 144).
Regarding Claim 1, Baker teaches an olfactory stimulator configured to accommodate an olfactory stimulating material (Canister portion 19’, Fig. 1 and 4), the olfactory stimulator including a container configured to accommodate the olfactory stimulating material (Canister portion 19’, Fig. 1 and 4), an olfactory stimulation terminal (Device housing 50, Fig. 1; microprocessor 24 and training container 13, Fig. 3) configured to recognize the olfactory stimulator and to perform an olfactory cognitive ability 
However, Baker does not specifically teach wherein the terminal is configured to obtain information regarding the amount of olfactory stimulating material or the amount of olfactory 
Baker teaches a sound wave generator configured to generate a sound wave by a pressure of the olfactory stimulating material discharged from the container (Audible output, Paragraph 0013; Release of pressurized contents of canister would generally produce an sound wave as described in previous office actions). However, neither Baker nor Fleming specifically teaches wherein the olfactory stimulation terminal is further configured to detect the sound wave by filtering one or more sound waves of a specific frequency band among sound waves generated by a sound wave generator included in the container. Toda teaches the use an ultrasound generator and receiver in an olfactometer 
Regarding Claim 3, Baker, Fleming, and Toda teach the olfactory cognitive ability test system of claim 1. Baker additionally teaches an olfactory stimulator further comprises a manipulator configured to expose a fixed amount of the olfactory stimulating material from the container by a user’s operation (Actuation mechanism, paragraphs 0013 and 0057), the sound wave generator configured to generate a sound wave by a pressure of the olfactory stimulating material discharged from the container (Audible output, Paragraph 0013; Release of pressurized contents of canister described in previous office actions), and an inhaler (Mouthpiece 21, Fig. 2) configured to allow the olfactory stimulating material passing through the sound wave generator to be inhaled into a nose.
Regarding Claim 6, Baker, Fleming, and Toda teach the olfactory cognitive ability test system of claim 1. Baker additionally teaches the olfactory stimulation terminal comprises a sound wave detector (Signal receiving component, paragraph 0013 and 0104; element 98, Fig. 4) configured to detect a sound wave generated in the olfactory stimulator (Audible output from signal output component, paragraphs 0013, 0104, and 0105), and the sound wave detector is configured to convert the sound wave to an electric signal (Processed by the components of the container, paragraph 0104).
Regarding Claim 7, Baker and Fleming teach the olfactory cognitive ability test system of claim 1. Baker additionally teaches an inputter (Control interface 28, Fig. 1) configured to allow a testee to input a response (Paragraphs 0050 and 0061) to the olfactory stimulating material and an olfactory cognitive 
Regarding Claim 8, Baker and Fleming teach the olfactory cognitive ability test system of claim 7. Baker additionally teaches a protocol controller configured to control the olfactory stimulation protocol (Paragraph 0011) and the olfactory cognitive ability analyzer is configured to analyze the olfactory cognitive ability of the testee with regard to an olfactory function or smell based on the olfactory stimulation protocol (Statistical analysis feature, Paragraph 0113).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Fleming, further in view of Toda, further in view of Starr (U.S. 20140379874 A1).
Regarding Claim 10, Baker, Fleming, and Toda teach the olfactory cognitive ability test system of claim 3.  Baker additionally teaches the container has a quick response code (Barcode, Paragraph 0059) or a near field communication tag (RFID tag 61, Fig. 3) to recognize a type of the olfactory stimulating material and the olfactory stimulation terminal comprises an olfactory stimulating material recognizer configured to recognize the QR code or the NFC tag of the container (Paragraph 0064). However, while Baker teaches the use of barcodes or RFID technology for the tagging and recognition of components of the device, it does not specifically teach the use of a QR code or NFC tag. Starr teaches a portable medicament-dispensing system including a transmission hub and a medication device which may communicate via NFC (Paragraph 0033) and may include a QR Code for the identification of the contents of the device (Paragraph 0041). It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the NFC and QR Code technology of Starr into the device of Baker and Fleming to offer alternative and easy-to-use means of identification for the type of inhalant being stored in the canister.
Response to Arguments
Applicant’s arguments, see pages, filed 06 July 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection of independent claim 1 in view of Baker and Fleming has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker, Fleming, and Toda. In particular, the newly added limitation of “wherein the olfactory stimulation terminal is further configured to detect the sound wave by filtering one or more sound waves of a specific frequency band among sound waves generated by a sound wave generator included in the container” is taught by Toda, which is obvious to combine with Baker and Fleming.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791